United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1324
                                   ___________

Tommy L. Radford,                        *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Arkansas.
T. S. Falls, Lt., Varner Unit, ADC,      *
                                         *       [UNPUBLISHED]
              Appellee.                  *
                                    ___________

                             Submitted: November 30, 2005
                                Filed: December 6, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, inmate Tommy L. Radford appeals the district
court’s1 judgment entered upon a jury verdict in favor of Lieutenant Talbot Falls on
Radford’s claim that Falls failed to protect him from an assault by another inmate. In
the absence of a trial transcript, however, we cannot review Radford’s arguments
about the sufficiency of the evidence, the propriety of evidentiary rulings, or the
temporary substitution of a judge. See Meroney v. Delta Int’l Mach. Corp., 18 F.3d
1436, 1437 (8th Cir. 1994); Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988). As to the
grant of Radford’s first and second appointed attorneys’ motions to withdraw, and the
refusal of the court to appoint counsel a third time, we find no abuse of discretion on
the record before us. See Swope v. Cameron, 73 F.3d 850, 851-52 (8th Cir. 1996)
(standard of review and relevant factors). Finally, we do not consider the issues raised
for the first time in Radford’s reply briefs, see Norwest Bank of N.D. v. Doth, 159
F.3d 328, 334 (8th Cir. 1998) (issues first raised in reply brief will generally not be
considered), other than to observe that Radford’s ineffective-assistance claim does not
support reversal in this civil action, see Glick v. Henderson, 855 F.2d 536, 541 (8th
Cir. 1988).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-